NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0336n.06

                                            No. 21-1727

                            UNITED STATES COURT OF APPEALS                             FILED
                                 FOR THE SIXTH CIRCUIT                           Aug 18, 2022
                                                                             DEBORAH S. HUNT, Clerk

KOLU STEVENS; CLAUDETTE GREENHOE,                           )
                                                            )
        Plaintiffs - Appellants,
                                                            )
                                                            )
        v.
                                                            )
MICHIGAN STATE COURT ADMINISTRATIVE                         )   ON APPEAL FROM THE UNITED
                                                            )   STATES DISTRICT COURT FOR
OFFICE,
                                                            )   THE WESTERN DISTRICT OF
                                                            )   MICHIGAN
        Defendant,
                                                            )
                                                            )
THOMAS P. BOYD, in his official capacity as                                                OPINION
                                                            )
Administrator of the State Court Administrative Office as
                                                            )
successor to Milton L. Mack Jr.; KIM B. MEAD, in his
                                                            )
personal and official capacities as Bay County Probate
                                                            )
Court Administrator; WILLIAM M. HEFFERAN, in his
                                                            )
personal and official capacities as Antrim County Circuit
                                                            )
Court Family Division Administrator,
                                                            )
        Defendants - Appellees.                             )
                                                            )

 Before: BOGGS, MOORE, and GRIFFIN, Circuit Judges.

         KAREN NELSON MOORE, Circuit Judge. The State of Michigan gives litigants many

 ways to access state judicial proceedings. Litigants may attend hearings; they may receive

 transcripts; they may challenge the accuracy of those transcripts and receive a second review; and

 they may, with permission, audio-record the proceedings themselves. But Michigan does not

 guarantee to litigants that they will receive the court’s audio recordings. Two sets of state-court

 litigants who suffered adverse decisions challenged that policy in federal court, arguing that
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


denying access to court audio recordings violates the First Amendment. The district court

dismissed their claims. We AFFIRM.

                                       I. BACKGROUND

A. Statutory Background

       First, some background on Michigan’s court rules is in order. “The Michigan Rules of

Court are the rules adopted by the Michigan Supreme Court to govern Michigan’s legal system

and the judges, lawyers, and other professionals who are charged with preserving the integrity of

that system.”    Mich. Courts, Current Rules, Administrative Orders and Jury Instructions,

https://www.courts.michigan.gov/rules-administrative-orders-and-jury-instructions/current-rules-

and-jury-instructions/ (last visited July 6, 2022). Rule 8.119 of the Michigan Court Rules concerns

“Court Records and Reports.” Mich. Ct. Rule 8.119. This rule describes two types of relevant

records: case records and court records.

       Case records, discussed in Rule 8.119(D), include the “case history,” the “case file,” the

calendar of actions, and the “official court record.” Mich. Ct. Rule 8.119(D). The official court

record consists of “[d]ocuments electronically filed with the court or generated electronically by

the court.” Mich. Ct. Rule 8.119(D)(4). As the Michigan Supreme Court Administrative Counsel

explained in a Declaration in the district-court proceedings, “Case records would include a

transcript of a hearing.” R. 87-2 (Boomer Decl. at ¶ 7) (Page ID #931). Court records, discussed

in Rule 8.119(F), include “[c]ourt recordings, log notes, jury seating charts, and all other records

such as tapes, backup tapes, discs, and any other medium used or created in the making of a record

of proceedings.” Mich. Ct. Rule 8.119(F); R. 87-2 (Boomer Decl. at ¶¶ 8–9) (Page ID #931). A

separate Rule defines court records as also including, inter alia, “documents, recordings, data, and


                                                 2
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


other recorded information created or handled by the court, including all data produced in

conjunction with the use of any system for the purpose of transmitting, accessing, reproducing, or

maintaining court records.” Mich. Ct. Rule 1.109(A)(1)(a)(ii).

       The Michigan Rules do not treat these two types of records alike. Case records “are public

records, subject to access in accordance with” the Michigan Rules of Court. Mich. Ct. Rule

8.119(H). When it comes to court records, however, the Rules instruct each court to “establish a

policy for whether to provide access.” Mich. Ct. Rule 8.119(H)(8)(b). The Michigan Supreme

Court provides a template administrative order for local courts to adopt pursuant to the rules that

includes a section on “[a]ccess to court recordings.” R. 87-3 (State Ct. Template at 4) (Page ID

#937). The template provides that a local court can decide that “access to audio or video

recordings” either “is permitted in accordance with this order” or “is not permitted.” Id. The local

court next submits its proposed procedures to a regional State Court Administrative Office, which

then approves them as a document called a local administrative order.              R. 87-4 (Local

Administrative Order Procedures at 1) (Page ID #940). The upshot of all this is that although local

courts must provide access to transcripts, they may individually decide whether to let litigants

access audio and video recordings of proceedings.

B. Factual Background

       Appellants in this case are two sets of state-court plaintiffs: Patrick and Claudette

Greenhoe, and Kolu Stevens. R. 43 (Second Am. Compl. at ¶¶ 8, 30) (Page ID #508, 510). The

Greenhoes were parties to a probate-court case in Bay County. Id. at ¶ 8 (Page ID #508); see In

re Est. of Kuflewski, No. 327848, 2016 Mich. App. LEXIS 1668 (Mich. Ct. App. Sept. 13, 2016)

(per curiam). Stevens was party to a family-court case in Antrim County. R. 43 (Second Am.


                                                 3
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


Compl. at ¶ 30) (Page ID #510); see In re Stevens, No. 339681, 2018 Mich. App. LEXIS 580

(Mich. Ct. App. Mar. 15, 2018) (per curiam). Appellants had public access to the trials in question

and received transcripts from those trials. R. 43 (Second Am. Compl. at ¶¶ 12, 16–18, 34–37)

(Page ID #508, 509, 511). Appellants suffered adverse outcomes in their respective cases and

appealed to the Michigan Court of Appeals. Id. at ¶¶ 10, 32 (Page ID #508, 510).

       After Appellants lost their appeals, they reviewed the transcripts that the state had produced

for their appeals and allegedly noticed that the transcripts contained “substantial errors and

misstatements.” Id. at ¶¶ 12, 34 (Page ID #508, 511). The Greenhoes sent a letter to the Michigan

Court Reporting and Recording Board of Review, which prompted the state to review the audio

recordings against the transcripts. R. 14-4 (Ct. Rep. Letters at 1) (Page ID #203). The review

revealed only three typographical errors. Id. at 1–2 (Page ID #203–04). Plaintiff Stevens did not

make such a request to the Board of Review. Mead & Hefferan Br. at 7.

       Although their state appeals had concluded, Appellants requested access to the audio

recordings from their lower-court proceedings, and the court administrators, Kim Mead and

William Hefferan, denied those requests. R. 43 (Second Am. Compl. at ¶¶ 15, 21, 40, 42) (Page

ID #508, 509, 511).1 Both administrators cited their courts’ applicable local administrative orders,

which did not permit Appellants to access audio recordings. R. 71-2 (Mead Ltr.) (Page ID #752);

R. 71-5 (Hefferan Ltr.) (Page ID #759).




       1
        Michigan’s Rules of Court permit parties to make their own audio recordings of court
proceedings with the court’s approval. Mich. Ct. Rule 8.109(C). There is no evidence that
Appellants requested to do so here.

                                                 4
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


C. Procedural History

       The Greenhoes sued Appellee Mead, the Bay County Probate Court Administrator, in Bay

County Circuit Court. R. 14-6 (Greenhoes State Compl. at 1) (Page ID #215). The Greenhoes

sought a declaratory judgment that the policy against providing audio recordings violated the First

Amendment and the common-law right of access to public records, and injunctive relief requiring

Mead to accede to the Greenhoes’ request for recordings. Id. at ¶¶ 25–41 (Page ID #218–20). The

state court eventually dismissed the complaint for lack of subject-matter jurisdiction and closed

the case. R. 14-7 (Order Vacating Op.) (Page ID #227). Stevens does not appear to have filed a

similar state-court case.

       Appellants then sued in federal court, naming as defendants the Michigan State Court

Administrative Office; the Administrator of the Michigan State Court Administrative Office;

Mead, the Administrator of the Bay County Probate Court; and Hefferan, the Administrator of the

Antrim County Circuit Court’s Family Division. R. 43 (Second Am. Compl. at ¶¶ 4–6) (Page ID

#507). Appellants alleged a violation of the First Amendment right to access the courts. Id. at

¶¶ 62–69 (Page ID #515–16). They sought an order enjoining the defendants from withholding

the audio records of their court proceedings, a declaratory judgment that all local administrative

orders that do not allow such access violate the First Amendment, and nominal damages against

the local court administrators. Id. at ¶ 70 (Page ID #516–17). Because the Michigan State Court

Administrative Office declined to waive sovereign immunity, the district court dismissed the

Office from the case. R. 8 (Proposed Stipulation at ¶¶ 3–4) (Page ID #85–86); R. 9 (Order

Approving Stipulation) (Page ID #88).




                                                 5
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


       Appellees filed dispositive motions styled as either motions to dismiss or for summary

judgment, arguing that Appellants had failed to state a First Amendment claim. R. 38 (Order

Granting R. & R. in Part at 2–4) (Page ID #453–55). The magistrate judge recommended granting

the motions and dismissing the case, but the district court disagreed. Id. at 4 (Page ID #455).

Because there is a “presumptive right to access court records,” the district court found that

Appellants stated a plausible First Amendment claim. Id. at 3–4 (Page ID #454–55). The parties

then resumed motion practice: Appellants moved for summary judgment, Mead and Hefferan

moved for judgment on the pleadings, and the Administrator of the Michigan State Court

Administrative Office, Thomas Boyd, moved for summary judgment. R. 97 (Op. and Order

Granting Defs. Mots. and Den. Pls. Mots. at 1) (Page ID #978).

       The district court granted Appellees’ motions. The district court first concluded that

sovereign immunity did not bar the suit against the three court administrators. Id. at 6–7 (Page ID

#983–84). Turning to the court-access claim, the district court found that Appellants had no right

to access the audio recordings under the First Amendment. The district court also found that the

Supreme Court’s experience and logic test, discussed in detail below, did not compel granting

access to the recordings because there is no tradition of public access to audio recordings, and

“public access to an audio recording of a court proceeding does not play a significant positive role

in the actual functioning of the court proceeding.” Id. at 13 (Page ID #990). Appellants timely

appealed. R. 99 (Notice of Appeal) (Page ID #999).

                                        II. DISCUSSION

       The district court granted Appellees Mead and Hefferan’s motion for judgment on the

pleadings and Appellee Boyd’s motion for summary judgment, and denied Appellants’ motion for


                                                 6
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


summary judgment. R. 97 (Op. and Order Granting Defs. Mots. and Denying Pls. Mots. at 20)

(Page ID #997). We review de novo the legal issues presented in these motions. Engler v. Arnold,

862 F.3d 571, 574 (6th Cir. 2017) (motion for judgment on the pleadings); Schreiber v. Moe, 596

F.3d 323, 329 (6th Cir. 2010) (motion for summary judgment). When reviewing a motion for

judgment on the pleadings, we construe the complaint in the light most favorable to the plaintiff

and accept all the complaint’s factual allegations as true. Engler, 862 F.3d at 574–75. “To survive

a Rule 12(c) motion, the ‘complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.’” Id. at 575 (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotation marks omitted)). “Summary judgment is proper if the evidence, taken

in the light most favorable to the nonmoving party, shows that there are no genuine issues of

material fact and that the moving party is entitled to a judgment as a matter of law.” Schreiber,

596 F.3d at 329 (quoting Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 611 (6th Cir. 2009)).

A. Sovereign Immunity

        Before assessing Appellants’ First Amendment argument, we must examine Mead’s and

Hefferan’s attempt to invoke sovereign immunity. They claim that although the district court

rejected this argument, we may still affirm the dismissal of the official-capacity claims on Eleventh

Amendment grounds because the record supports such a dismissal. Mead & Hefferan Br. at 17

(citing Allman v. Walmart, Inc., 967 F.3d 566, 575 (6th Cir. 2020)). This argument fails.

        “Sovereign immunity protects states, as well as state officials sued in their official capacity

for money damages, from suit in federal court.” Boler v. Earley, 865 F.3d 391, 409–10 (6th Cir.

2017). “There are three exceptions to sovereign immunity: (1) when the state has waived

immunity by consenting to the suit; (2) when Congress has expressly abrogated the states’


                                                   7
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


sovereign immunity, and (3) when the doctrine set forth in Ex parte Young, 209 U.S. 123 (1908),

applies.” Id. at 410. The first two exceptions clearly do not apply, but the third is relevant here.

       “The exception set forth in Ex parte Young allows plaintiffs to bring claims for prospective

relief against state officials sued in their official capacity to prevent future federal constitutional

or statutory violations, ‘regardless of whether compliance might have an ancillary effect on the

state treasury.’” Id. at 412 (quoting S & M Brands, Inc. v. Cooper, 527 F.3d 500, 507 (6th Cir.

2008)). “An allegation of an on-going violation of federal law where the requested relief is

prospective is ordinarily sufficient to invoke the Young fiction.” Telespectrum, Inc. v. Pub. Serv.

Comm’n of Ky., 227 F.3d 414, 419 (6th Cir. 2000) (quoting Idaho v. Coeur d’Alene Tribe of Idaho,

521 U.S. 261, 281 (1997)).

       “In determining whether the doctrine of Ex parte Young avoids a [sovereign immunity] bar

to suit, a court need only conduct a ‘straightforward inquiry into whether [the] complaint alleges

an ongoing violation of federal law and seeks relief properly characterized as prospective.’”

Dubuc v. Mich. Bd. of L. Exam’rs, 342 F.3d 610, 616 (6th Cir. 2003) (quoting Verizon Md. Inc. v.

Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002)) (second alteration in original). Here,

Appellants permissibly pursue prospective, not retroactive, relief. The district court found that

Appellants sought “a declaratory judgment finding that the Antrim and Bay County Administrative

Orders violate the First Amendment,” along with “an injunction that would prevent Defendants

from refusing to allow Plaintiffs from inspecting and making copies of the audio recordings.”

R. 97 (Op. and Order Granting Defs. Mots. and Denying Pls. Mots. at 7) (Page ID #984). The

district court found that these forms of prospective relief fall within Ex parte Young’s exception to

sovereign immunity. Id. We agree. Appellants’ Second Amended Complaint requests an order


                                                  8
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


“enjoining Defendants from refusing the ability of Plaintiffs” to inspect and obtain copies of the

audio recordings in their proceedings. R. 43 (Second Am. Compl. at ¶ 70) (Page ID #516).

        Appellants do not fall into any of the traditional exceptions to Ex parte Young. They do

not ask for monetary damages under the guise of restitution, see Edelman v. Jordan, 415 U.S. 651,

668 (1974), nor do they seek “[r]elief that in essence serves to compensate a party injured in the

past by an action of a state official in his official capacity that was illegal under federal law,” Ernst

v. Rising, 427 F.3d 351, 367 (6th Cir. 2005) (en banc) (quoting Papasan v. Allain, 478 U.S. 265,

278 (1986) (alteration in original)). Instead, Appellants’ “claims fit within the Ex parte Young

exception to the extent that they relate to the ongoing” withholding of the audio recordings from

their trials “and they seek prospective relief aimed at stopping this alleged violation.” Kanuszewski

v. Mich. Dep’t of Health & Hum. Servs., 927 F.3d 396, 417 (6th Cir. 2019).

        Resisting this conclusion, Appellees Mead and Hefferan argue that Appellants’ requested

relief is the “functional equivalent” of negating Michigan’s sovereign interests. Appellees rely

primarily on Idaho v. Coeur d’Alene Tribe of Idaho for this proposition. There, a Native American

Tribe sued Idaho, “[a]lleging ownership in the submerged lands and bed of Lake Coeur d’Alene

and of the various navigable rivers and streams that form part of its water system.” Coeur d’Alene,

521 U.S. at 264. The Tribe sought a declaratory judgment establishing both the Tribe’s entitlement

to the exclusive use and occupation of the disputed territory and the invalidity of all Idaho laws

regulating the relevant area, as well as an injunction preventing Idaho from interfering with its

rights in the submerged lands. Id. at 264–65.

        The Supreme Court held that the suit “was barred by [sovereign immunity] because it

amounted to the ‘functional equivalent of a quiet title action which implicates special sovereignty


                                                   9
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


interests.’” Hamilton v. Myers, 281 F.3d 520, 526 (6th Cir. 2002) (quoting Coeur d’Alene,

521 U.S. at 281)). The Court noted the “far-reaching and invasive” relief sought, which would

result in “substantially all benefits of ownership and control [shifting] from the State to the Tribe.”

Coeur d’Alene, 521 U.S. at 282. “Under these particular and special circumstances,” in which

“Idaho’s sovereign interest in its lands and waters would be affected in a degree fully as intrusive

as almost any conceivable retroactive levy upon funds in its Treasury,” the Court held that the

Tribe’s request for prospective declaratory and injunctive relief did not fall within the Ex parte

Young exception. Id. at 287.

       This circuit has generally cabined Coeur d’Alene’s application to cases involving quite

similar facts. To this end, we have explained that Coeur d’Alene bars suits only when a plaintiff

presents “a functional equivalent of a quiet title action implicating special sovereignty interests.”

Arnett v. Myers, 281 F.3d 552, 567 (6th Cir. 2002); see also Dubuc, 342 F.3d at 617 (explaining

that state officials’ “reliance on Coeur d’Alene is unavailing because the present lawsuit is not the

functional equivalent of a quiet title action that implicates a state’s sovereign interest in its lands

or waters”).

       We will not break from this tradition of reading Coeur d’Alene narrowly. Because

Appellants seek prospective injunctive and declaratory relief and do not pursue the functional

equivalent of a quiet-title action, the district court correctly rejected the proposed application of

sovereign immunity.

B. Access to Courts

       “The First Amendment protects the constitutional right to access criminal trials.” United

States v. DeJournett, 817 F.3d 479, 484 (6th Cir. 2016). We have applied this right to civil trials


                                                  10
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


as well. Detroit Free Press v. Ashcroft, 303 F.3d 681, 695 n.11 (6th Cir. 2002); see also id. at 695

(listing other non-criminal contexts in which courts have held that the First Amendment right of

access applies). We have also “further extended [the right] beyond hearings and meetings to

determine whether there is a First Amendment right of access to documents and other materials.”

In re Search of Fair Fin., 692 F.3d 424, 429–30 (6th Cir. 2012).

       This right of access “is grounded generally in a ‘purpose of assuring freedom of

communication on matters relating to the functioning of government.’” Id. at 429 (quoting

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 575 (1980)). “This right attaches when two

‘complementary considerations’ are met: (1) the place and process have ‘historically been open to

the press and general public’; and (2) ‘public access plays a significant positive role in the

functioning of the particular process in question.’” DeJournett, 817 F.3d at 484 (quoting Press-

Enterprise Co. v. Superior Ct. (Press-Enterprise II), 478 U.S. 1, 8 (1986)). This is known as the

“experience and logic” test. In re Search of Fair Fin., 692 F.3d at 429.

       “Once the First Amendment right of access attaches, it can ‘be overcome only by an

overriding interest based on findings that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.’” DeJournett, 817 F.3d at 484 (quoting Press-Enterprise

Co. v. Superior Ct. (Press-Enterprise I), 464 U.S. 501, 510 (1984)). “The interest [justifying

closure] is to be articulated along with findings specific enough that a reviewing court can

determine whether the closure order was properly entered.” Id. (quoting Press-Enterprise I, 464

U.S. at 510).

       Our precedent, therefore, compels us to consider two questions: Is the public disclosure of

audio recordings of court proceedings mandated by the First Amendment under the experience and


                                                 11
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


logic test? And, if so, did the local courts make “findings specific enough that a reviewing court

can determine whether the closure order was properly entered”? Press-Enterprise I, 464 U.S. at

510. In other words, before we can consider whether these Michigan courts justified their

decisions with specific findings, we must first consider whether experience and logic demonstrate

a First Amendment right of access to audio recordings when a party already can attend a trial and

receive a transcript of proceedings. See DeJournett, 817 F.3d at 484.

       As concerns experience, evaluating whether a process has “historically been open to the

press and general public” requires a consideration of relevant history. See Press-Enterprise II, 478

U.S. at 8. This is no simple task. Of course, as the district court noted, “audio recording devices

had not yet been invented when this country adopted the First Amendment.” R. 97 (Op. and Order

Granting Defs. Mots. and Den. Pls. Mots. at 13) (Page ID #990). That does not settle the matter,

however. Courts often consider historical analogues when applying well-established doctrines to

novel technologies. See, e.g., Brown v. Ent. Merchs. Ass’n, 564 U.S. 786, 795–98 (2011) (video

games); United States v. Jones, 565 U.S. 400, 404–05 (2012) (GPS tracking). The Supreme Court

recently confirmed that, in this search for analogues, courts should not “resolve historical questions

in the abstract,” but rather may “follow the principle of party presentation” and “decide a case

based on the historical record compiled by the parties.” N.Y. State Rifle & Pistol Ass’n, Inc. v.

Bruen, 142 S. Ct. 2111, 2130 n.6 (2022) (second quote quoting United States v. Sineneng-Smith,

140 S. Ct. 1575, 1579 (2020)).

       Unfortunately, the parties have compiled no such record on which we can decide this case.

Indeed, Appellants have not provided any argument on a relevant tradition of openness. For our

part, we have found no case establishing the historical availability of audio recordings of court


                                                 12
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


proceedings when a party can attend a trial, receive a transcript, and request the right to record the

proceedings themselves. We are not the only court to come back empty-handed in this regard. See

Commonwealth v. Winfield, 985 N.E.2d 86, 91 (Mass. 2013). Instead of conducting an amateur

historical inquiry, we leave the analysis for another day and a fuller record.

       We similarly cannot fully assess the logic prong on this briefing, because Appellants have

provided no relevant argument on this point either. One could imagine an argument that furnishing

audio recordings, in addition to the forms of access already made available, could play a

“significant positive role” in these types of court proceedings. Press-Enterprise II, 478 U.S. at 8.

For example, audio recordings could reveal the demeanor of a judge or party, adding valuable

context to a “sterile paper record.” United States v. Hoff, 767 F. App’x 614, 622 (6th Cir. 2019);

see also United States v. Mitchell, 59 F. App’x 701, 702 (6th Cir. 2003) (per curiam); Chance

Cochran, Note, Hear No Evil: How Permissive Rules on the Creation and Use of Courtroom

Audio Recordings Can Increase Judicial Accountability, 33 Geo. J. Legal Ethics 423, 429–30

(2020). Audio recordings could also reveal errors in the transcript—indeed, allegations of this sort

gave rise to this case. At the same time, one could conclude that when a party receives multiple

forms of access to a trial, a third form of access does not play “a particularly significant positive

role in the actual functioning of the process.” Press-Enterprise II, 478 U.S. at 11. Appellants’

failure to “frame the issues for decision” thus makes it difficult for us to decide between these two

positions. Greenlaw v. United States, 554 U.S. 237, 243 (2008).

       Instead of engaging with the relevant legal test detailed above, Appellants argue that the

local courts must provide them their requested audio recordings because Michigan law labels them

as “court records.” Appellants Br. at 18–20; Reply Br. at 1–2. Their argument proceeds as follows:


                                                 13
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


courts have held that the First Amendment gives a right to access court documents. Appellants

Br. at 15–16 (citing, inter alia, Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1177

(6th Cir. 1983); Tri-Cnty. Wholesale Distribs., Inc. v. Wine Grp., Inc., 565 F. App’x 477, 490 (6th

Cir. 2012) (Gwin, J., concurring)). The Michigan Rules of Court refer to audio recordings as

“court records.” Mich. Ct. Rule 8.119(F). Therefore, “Michigan law has already legislated the

answer,” and the First Amendment grants a right of access to the audio recordings. Appellants Br.

at 19–20.

        Appellants next reason that, because the First Amendment grants a right of access to these

audio recordings, the local courts were required to make “findings that closure is essential to

preserve higher values and is narrowly tailored to serve that interest” in order to restrict access to

the recordings, which did not happen. Press-Enterprise I, 464 U.S. at 510; see Appellants Br. 18–

19. Because Michigan’s Rules of Court allow local courts to impose “a total ban on all access” to

audio recordings, Appellants Br. at 24 n.10 (emphasis deleted), Appellants conclude that we must

reverse the district court, id. at 24.

        This argument fails. The label that a state places on a particular document is not dispositive

for the First Amendment’s purposes; rather, the Supreme Court has instructed courts to look to

“experience and logic” in determining whether a given set of materials is subject to a First

Amendment right of access. Press-Enterprise II, 478 U.S. at 9. Appellants’ caselaw is not to the

contrary.    Statements such as “[t]hroughout our history, the open courtroom has been a

fundamental feature of the American judicial system,” Brown & Williamson, 710 F.2d at 1177,

show the importance of court access in general, but they do not let us skip over the First

Amendment inquiry. Rather, the entirety of Appellants’ argument fails to mention the “experience


                                                 14
No. 21-1727, Stevens et al. v. Mich. State Ct. Admin. Off. et al.


and logic” test. Failing to advance a “cogent argument” explaining how the district court erred

here in its interpretation of the governing test “constitutes abandonment.” Burley v. Gagacki,

834 F.3d 606, 618 (6th Cir. 2016). As a result, we need not consider whether these local courts

entered findings sufficient to support their bans on providing audio recordings, because Appellants

have not shown that they had a First Amendment right to access the recordings to begin with.

       In sum, Appellants have failed to present any argument as to the relevant legal test. These

Appellants therefore have not shown a violation of First Amendment guarantees under the

circumstances of this case.

                                       III. CONCLUSION

       We AFFIRM the judgment of the district court.




                                                 15